Name: Decision of the EEA Joint Committee No 101/98/COL of 30 October 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: deterioration of the environment;  European construction;  health;  animal product; NA
 Date Published: 1999-07-29

 Avis juridique important|21999D0729(02)Decision of the EEA Joint Committee No 101/98/COL of 30 October 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 197 , 29/07/1999 P. 0053 - 0053DECISION OF THE EEA JOINT COMMITTEENo 101/98/COLof 30 October 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEEHaving regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the "Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 84/98 of 25 September 1998(1),Whereas Commission Regulation (EC) No 211/97 of 4 February 1997 amending Annex II to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 14 (Council Regulation (EEC) No 2377/90) in Chapter XIII of Annex II to the Agreement: "- 397 R 0211: Commission Regulation (EC) No 211/97 of 4 February 1997 (OJ L 35, 5.2.1997, p.1)."Article 2The texts of Regulation (EC) No 211/97 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 31 October 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 October 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 189, 22.7.1999, p. 56.(2) OJ L 35, 5.2.1997, p. 1.